SENTENCIA
Tras los trámites de ley correspondientes Angel Mangual fue sentenciado a cumplir de dos a tres años de presidio por el delito de robo. En apelación ante nos el convicto plantea como único señalamiento de error que su identificación fue poco confiable y viciada de nulidad debido a que se prescindió de la rueda de identificación.
Los hechos ocurrieron el 29 de agosto de 1974. Un testigo de cargo, la señora Miriam Pagán, declaró que alrededor de las 10:00 P.M. de dicho día, cuando se hallaba trabajando en *226un “Tastee Freeze”, se acercaron tres personas y le pidieron tres barquillas. Al ella entregárselas uno de los hombres la agarró por el brazo, la amenazó con una pistola y le pidió el dinero de la caja. Ella le dijo a otro empleado, Pedro Melén-dez, que abriera la puerta trasera del establecimiento y entre-gase el dinero. El acusado, otro de los tres hombres, entró entonces por la referida puerta, tomó la pistola que le dio el que estaba en la ventanilla y le apuntó a Pedro. Luego de apropiarse del dinero, el acusado y los otros dos asaltantes se dieron a la fuga.
La señora Pagán vio al acusado de frente como por dos minutos. El interior y el exterior del establecimiento estaban bien alumbrados. Al día siguiente la Policía condujo a la señora Pagán al cuartel. Sin que se celebrase una rueda de detenidos, le enseñaron una persona a quien identificó como el individuo que había perpetrado el robo la noche anterior. Se trataba del apelante.
Pedro Meléndez también declaró como testigo de cargo. Corroboró el testimonio de su compañera. Expresó que desde que le abrió la puerta al apelante hasta que éste huyó pudo observarlo por unos seis minutos. Al día siguiente, cuando la Policía llevó a tres hombres al “Tastee Freeze” donde él tra-bajaba, identificó al acusado de inmediato.
Conforme a los criterios expuestos en Pueblo v. Gómez Incera, 97 D.P.R. 249 (1969); Pueblo v. Montañez Ramos, 100 D.P.R. 911 (1972) y Pueblo v. Suárez Sánchez, 103 D.P.R. 10, 19 (1974 (en reconsideración)), no estuvo viciada de nulidad la identificación en este caso.
Se confirma la sentencia apelada.
Así lo pronunció y manda el tribunal y certifica el señor Secretario. El Juez Asociado Señor Rigau no intervino. El Juez Asociado Señor Martín emitió un voto concurrente al cual se une el Juez Asociado Señor Negrón García. El Juez Asociado Señor Irizarry Yunqué emitió un voto particular *227al cual se unen el Juez Presidente Señor Trías Monge y el Juez Asociado Señor Dávila.
(Fdo.) Ernesto L. Chiesa Secretario General
—O—